                  Case 20-10343-LSS           Doc 1120-4          Filed 08/19/20        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LLS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                             Debtors.
                                                                 Ref. Docket Nos.



    ORDER GRANTING MOTION OF MARCO ROMERO, JR. AND AUDREY ROMERO
     FOR AN ORDER FOR RELIEF FROM THE AUTOMATIC STAY PURSUANT TO
                 SECTION 362(d) OF THE BANKRUPTCY CODE

             Upon the motion (the “Motion”) of Marco Romero, Jr. and Audrey Romero (the

“Movants”) for entry of an order (this “Order”) granting relief from the automatic stay; and

considering any responses to the Motion and the record before the Court; and after due deliberation

and sufficient cause appearing therefore, it is hereby

             ORDERED that the Motion is GRANTED as set forth herein; and it is further

             ORDERED that:

             1.     The automatic stay of 11 U.S.C. § 362(a) shall be modified for the limited purpose

of permitting the Movants to liquidate their claim(s) through the commencement or continuation

of any pending litigation.

             2.     Movants shall not be entitled to enforce or seek payment on account of the

Movants’ claims, including against any insurers of the Debtors, absent further order of this Court.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Taxas (75038).
              Case 20-10343-LSS         Doc 1120-4     Filed 08/19/20     Page 2 of 2




       3.      Except as otherwise expressly stated herein, nothing in this Order shall be deemed

to impair the Movants’ claim or construed to impact, impair, affect, determine, release, waive,

modify, limit, or expand: (i) the availability of insurance coverage with respect to Movants’ claims;

(ii) the terms and conditions of any insurance policies; or (iii) any rights, remedies, defenses to

coverage, and other defenses of any insurance carrier under or for any insurance policies (including

the right of any insurance carrier to disclaim coverage), nor otherwise alter any insurance carrier's

existing indemnity payment obligations.

       4.      Nothing in this order prejudices the right of any party to move to reinstate the stay

or to seek additional relief from the stay.

       5.      The Parties are authorized to take all actions necessary to effectuate the relief

granted by this Order.

       6.      Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is deemed not

applicable.




                                              __________________________________________
 Dated:                                       LAURIE SELBER SILVERSTEIN
 Wilmington, Delaware                         UNITED STATE BANKRUPTCY JUDGE
